Citation Nr: 1748567	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-11 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1943 to January 1946.  The Veteran died in March 2008.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This matter was initially before the Board in August 2014 when it was remanded for further development.  It now returns for appellate review.  

In May 2014, the appellant testified at videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in March 2008 and the death certificate lists the cause of death as cardiac arrest; he died at a private hospice facility.

2.  At the time of the Veteran's death, service connection was in effect for impaired hearing and an appendectomy scar, each rated as noncompensable, he was not receiving VA compensation or pension benefits (and had not established entitlement to VA compensation that would have been paid but for receipt of military retirement pay); a claim for such benefits was not pending; and he was not in a VA facility or en route thereto.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits are not met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. §§ 3.1600 -3.1612 (2013); 38 C.F.R. § 3.1700 -3.1713 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, there has been substantial compliance with the Board's August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the prior regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.  As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.

The Board initially notes that the Veteran did not die as a result of a service-connected disability or disabilities, nor has the appellant so contended.  The Veteran's death certificate lists the cause of death as cardiac arrest, which was not service-connected.  Thus, the Board finds that only the nonservice-connected burial benefits regulations are for potential application.  See 38 C.F.R. § 3.1600 (a) (2013); 38 C.F.R. § 3.1704 (2016). 

In this regard, under the previous regulations, in the case of a nonservice-connected death, entitlement to burial benefits is based upon the following conditions:  (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302 (a) (West 2014); 38 C.F.R. § 3.1600 (b) (2013).

Burial benefits may also be paid under the previous regulations if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600 (c) (2013).  Finally, if a Veteran dies in route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605 (a) (2013).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705.  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death:  (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.

As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (2016).

The evidence shows that the Veteran died in at private hospice center in March 2008, and a timely application for VA burial benefits was filed by the appellant in June 2008.  The record reflects that, at the time of his death, the Veteran was not in receipt of VA compensation or pension benefits, he did not have a claim pending and, while he had war time service, there is no evidence that his body was held by a State because no next of kin could be located.  Although the Veteran was service-connected for impaired hearing and an appendectomy scar, both disabilities were assigned noncompensable ratings.  Critically, a noncompensable, or zero percent, disability evaluation does not yield any actual compensation.  

Under these circumstances, non-service-connected burial benefits are not warranted under either the old or new regulations.  Under the old regulation, the claim fails both because the Veteran was not in receipt of pension or compensation benefits and because the Veteran did not have a claim pending at the time of his death.  Moreover, while the Veteran had war time service, the claim also fails under the old regulation because the appellant does not claim and the record does not show that his body was held by a State and his war time service alone does not warrant awarding burial benefits.  38 C.F.R. § 3.1600 (b) (2013).  In this regard, there is also no evidence that the Veteran was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty.  Id. 

Under the new regulations, the appellant's claim fails because the Veteran was not receiving VA pension or disability compensation, because there is no evidence that he would have been receiving disability compensation if not for the receipt of military retired pay, and because the Veteran did not have a claim pending at the time of his death.  38 C.F.R. § 3.1705 (b) (2016).  Likewise, as there is also no evidence that the Veteran died in a VA facility or while being transported to or from such a facility, the Board also finds that burial benefits are also not warranted under 38 C.F.R. § 3.1706 (2016).

The Board has considered the appellant's argument, specifically in a January 2010 statement, that in September 2009, she received a letter from VA, which is of record, and which reflected the Veteran was service-connected for 30 percent disability; however, the appellant noted the Veteran had not received any compensation for any disability.  In May 2014 testimony, the appellant's representative cited a report from a computerized system which reflected the Veteran was service-connected for schizophrenia, rated as 30 percent disabling, and for a pulmonary condition, rated as noncompensable.  The Board recognizes that a Compensation and Pension Records Interchange (CAPRI) screenshot, from the Atlanta VA Medical Center, associated with the record in June 2016, indeed does reflect the Veteran was service-connected for tuberculosis, rated as noncompensable and for paranoid schizophrenia, rated as 30 percent disabling.  However, such is not supported by other evidence of record, which conversely, definitively reflects these claims were denied.  

Specifically, a March 1946 rating decision granted service connection for an appendectomy scar and assigned a noncompensable evaluation.  The March 1046 rating decision also denied service connection for stomach pains, tinnitus of the left ear, bronchitis and flat feet and these determinations were reiterated in April 1947 and June 1947 rating decisions.  A November 1947 rating decision granted service connection for impaired hearing and assigned a noncompensable evaluation and a November 1948 rating decision continued denials for bronchitis and pes planus.  In addition, an April 1947 rating decision granted a dental claim for treatment purposes, which a June 1949 rating decision amended by adding additional teeth.  

Notably, a December 1952 rating decision denied service connection for pulmonary tuberculosis and schizophrenic reaction, which the Veteran timely appealed.  These claims were finally denied in an October 1953 unappealed Board decision.  Thus, the record clearly demonstrates the Veteran was only service-connected for an appendectomy scar and impaired hearing, each evaluated as noncompensable at the time of his death.  Therefore, the criteria for entitlement to burial benefits are not met pursuant to 38 C.F.R. § 3.1705 (b)(1), because as discussed above, the award of service connection must be a compensable one. 

Furthermore, in August 2014, the Board remanded the appellant's claim, in part, to verify whether the Veteran was in receipt of non service-connected pension at the time of his death.  In this regard, in response to the August 2014 Board remand, an April 2017 VA Memorandum, titled Formal Finding on the Unavailability of Record Evidence, was issued.  This April 2017 VA Memorandum provided a formal finding that VA lacked the documentation showing the termination of Veteran's pension award.  The April 2017 VA Memorandum noted file evidence from 1980 and 1981 supported that the Veteran was in receipt of VA Pension benefits at this time and prior; however, on August 12, 1980, VA denied the Veteran's claim for Improved Pension stating his Improved Pension benefit would not be a greater benefit and that he would continue to receive his Protected Pension.  Thereafter, the April 2017 VA Memorandum noted that at some point between August 1980 letter and the Veteran's death, the Veteran's benefits were stopped and award action and notification was unavailable.  The April 2017 VA Memorandum stated that because of the missing documentation, it was unable to be determined the basis for the termination of the Veteran's award.  However, the April 2017 VA Memorandum documented that inquires with finance confirmed the Veteran was not in receipt of any VA benefits at the time of his death (since at least 2006) and inquiry through the SHARE system showed no record of pension payments nor entitlement since at least 2006 as well.  Thus, the April 2017 VA Memorandum found additional efforts to determine payment history or the reason for the termination of the Veteran's award would be futile, and furthermore, while the exact reason and date of termination of the Veteran's benefits was no longer available, the evidence of record confirmed the Veteran was not in receipt of pension or compensation benefits at the time of his passing.  As the findings of the April 2017 VA Memorandum are accurately based on the evidence of record, the Board finds such to be highly probative.  The appellant has not alleged (and the evidence of record does not otherwise suggest) any other basis of entitlement.

The appellant is also not eligible for a plot or interment allowance.  Under both the old and new regulations for a plot or interment allowance, entitlement to such an allowance is predicated on entitlement to burial benefits in general.  See 38 C.F.R. § 3.1600 (f)(1) (2013); 38 C.F.R. § 3.1707 (2016).  As entitlement to burial benefits is not warranted, the additional allowance of a plot or interment allowance is similarly not warranted. 

The Board sympathizes with the appellant for her loss and acknowledges that she has incurred expenses associated with the death of her father, the Veteran, who served his country honorably.  However, under the circumstances of this case, the appellant's claim for burial benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to VA burial benefits is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


